Citation Nr: 0110442	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  94-28 542A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by syncopal episodes.

2.  Entitlement to service connection for degenerative 
arthritis of the lumbosacral spine as secondary to service-
connected post-traumatic stress disorder (PTSD).

3.  Entitlement to an effective date prior to February 1, 
1999, for a grant of a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1969 to 
August 1970.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal, in part,  from a July 1993 rating decision 
by the St. Paul, Minnesota, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied reopening 
of the claims of entitlement to secondary service connection 
for a disability manifested by syncopal episodes and 
degenerative arthritis of the lumbosacral spine; the veteran 
claims both disabilities are secondary to his service-
connected PTSD.  The veteran also appealed a January 2000 RO 
decision that granted a total disability rating based on 
individual unemployability (TDIU), effective from December 1, 
1999; he appeals for an earlier effective date for the TDIU. 


REMAND

In reviewing the record, the Board finds that the veteran 
submitted a timely Notice of Disagreement to an RO decision 
in March 1991, which, in pertinent part, denied service 
connection for a disability manifested by syncopal episodes 
on direct incurrence and secondary bases.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303, 3.310(a) (2000).  After a 
Statement of the Case (SOC) was issued in July 1991, the 
veteran submitted a timely Substantive Appeal later that 
month.  The Board further notes that an October 1991 RO 
decision denied the veteran's original claim for service 
connection for degenerative arthritis of the lumbosacral 
spine secondary to his service-connected PTSD.  The Board 
finds that a statement submitted by a certified 
representative with the American Legion that was received by 
the RO in June 1992, which the RO construed as an application 
to reopen a claim for service connection for a back 
disability, satisfies the requirements for a timely NOD to 
the October 1991 RO decision.  38 C.F.R. §§ 20.201, 20.302(a) 
(2000).  Accordingly, the law and regulations pertaining to 
finality of unappealed RO decision are not applicable to 
these issues and, therefore, they must be remanded for 
adjudication on a de novo basis, with consideration of all of 
the evidence that has been submitted subsequent to the 1991 
RO decision noted above.  Under these circumstances, 
appellate review of the issue of entitlement to an effective 
date prior to February 1, 1999, for a grant of a TDIU must be 
deferred.

The Board further notes that, during the pendency of the 
veteran's appeal but after the case was forwarded to the 
Board, the President signed the "Veterans Claims Assistance 
Act of 2000," Pub. L. No. 106-475 (2000) (to be codified at 
38 U.S.C. §§ 5100-5103A, 5106-7, 5126) (VCAA), which 
substantially modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  This liberalizing legislation is applicable to 
the veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

While there is no medical evidence of a nexus between the 
veteran's service-connected PTSD and either a claimed 
disability manifested by syncopal episodes or a low back 
disability, it is also true that the veteran has not been 
afforded an examination for the specific purpose of 
addressing the contended causal relationships.  Accordingly, 
the Board finds that such an examination is warranted.  VCAA, 
supra; C.F.R. § 3.310 (2000); Allen v. Brown. 7 Vet. App. 439 
(1995).  The Board also finds that attempts should be made to 
secure any other records pertinent to the claim, as detailed 
in the below remand instructions.  Id. 
In view of the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should contact the veteran and 
ask him to identify all sources of VA and 
non-VA evaluation or treatment for his 
claimed disability manifested by syncopal 
episodes and a low back disability.  
Complete clinical records of all such 
treatment not already on file should be 
obtained.  38 C.F.R. § 3.159.  

2.  Thereafter, the veteran should be 
scheduled for comprehensive VA 
examinations by the appropriate 
specialists for the purpose of 
determining the nature, etiology, and 
extent of any disability manifested by 
syncopal episodes and low back disorder 
that may be present, to include arthritis 
of the lumbosacral spine.  The examiners 
must opine whether it is at least as 
likely as not that any disability 
manifested by syncopal episodes and low 
back disorder that may be present were 
caused or aggravated (worsening of 
underlying condition) by his service-
connected PTSD; and whether it is at 
least as likely as not that any 
disability manifested by syncopal 
episodes began during or is causally 
linked to any incident of service.  All 
indicated tests should be performed.  The 
claims file must be made available to and 
reviewed by the examiners in conjunction 
with the examinations.

3.  The RO also is requested to undertake 
any additional development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 (2000) (to be codified at 38 U.S.C. 
§§ 5100-5103A, 5106-7, 5126).

4.  Thereafter, the RO must adjudicate 
the claims of service connection for a 
disability manifested by syncopal 
episodes, on direct and secondary bases; 
and  service connection for a low back 
disability, to include degenerative 
arthritis of the lumbosacral spine, as 
secondary to service-connected PTSD, on a 
de novo basis.  The RO should then 
readjudicate the claim of an effective 
date prior to February 1, 1999, for a 
grant of a TDIU.

If any determination remains adverse to the veteran, he 
should be provided an appropriate supplemental statement of 
the case and given an opportunity to respond.  Thereafter, 
the case should be returned to the Board for further 
appellate consideration.  The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


